DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 Response to Amendment
	Applicant’s amendments of claims 1 and 14 are acknowledged by the Examiner. 
	Currently claims 1-9, and 12-21 are currently pending in the application. 
Response to Arguments
	In regards to Applicant’s arguments with respect to claims 1 and 14 in which Applicant alleges that the reference of Hikichi (US 2005/0015156 A1) does not disclose or suggest an orthopedic joint device including an upper part, a lower part,  and a retaining device arranged between the upper and lower part, where the retaining device has a flexion-moment-controlled design and arrests flexion movement of the lower part relative to the upper part and releases the lower part for flexion movement relative to the upper part when a predetermined flexion moment about the pivot axis is exceeded. 
Examiner respectfully disagrees and asserts that as stated in the previous non-final office action dated 6/09/2021 Hikichi discloses all of these features of claims 1 and 14 as will be explained below. Hikichi discloses an orthopedic joint device (10; see [0023]; see figure 1), comprising: an upper part (12; see [0023]; see figure 1), a lower part (14; see [0023]; see figure 1), a retaining device (22; see [0024]; see figure 1) arranged between the upper part (12) and the lower part (14; see figure 1 that 22 extends to both 12 and 14 and is therefore construed to be arranged between 12 and 14), the retaining device (22) having a flexion-moment-controlled design (see [0027] in reference to a user moving their thigh forward (see figure 1) to allow the device to move freely, when a user moves their thigh forward, the user’s lower leg (and in the instant case, the lower part 14) consequently moves in a flexion direction in response to the anterior movement of the upper part, thus creating a flexion moment about knee joint 16, it is due to this fact that 22 is construed to have a flexion-moment controlled design, due to the fact that the anterior movement of 12, creates a flexion movement of 14, thus creating a flexion moment about 22, which releases the lock of 22 and allows for the flexion movement of 14 (see [0027])),  and arrests flexion movement of the lower part (14) relative to the upper part (12; see [0028] in reference to the increased, and locked resistance of the knee joint, thus arresting flexion movement of the knee joint) and, when a predetermined flexion moment (the flexion moment created by the user’s anterior movement of 12 which releases 14 for flexion movement (see [0027])) about the pivot axis (16) is exceeded, releases the lower part (14) for flexion movement relative to the upper part (12; as stated above a user moving their thigh in an anterior direction releases the lock created by 22, this anterior movement consequently creates a flexion moment about the pivot axis, and as such a predetermined flexion moment (caused by the user’s thigh moving in an anterior direction) releases 14 for flexion movement relative to 12).
Thus, Hikichi discloses the majority of the orthopedic joint device as recited in claims 1 and 14. 
	With regards to Applicant’s arguments that Hikichi does not disclose a suction-cup coupling and a magnetic coupling, Examiner agrees however, Hikichi is not being relied upon to disclose these limitations as will be explained in the rejection below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, 13-14, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikichi (US 2005/0015156 A1) in view of Pusch et al. (US 2010/0191347 A1).
In regards to claim 1, Hikichi discloses an orthopedic joint device (10; see [0023]; see figure 1), comprising: 
an upper part (12; see [0023]; see figure 1), on which are arranged upper connection members (20; see [0023]; see figure 1) for securing the upper part (12) to a patient (20 being configured to receive a stump of a user is construed to secure 40 to a patient); 
a lower part (14; see [0023]; see figure 1), which is fastened on the upper part (12) in an articulated manner (articulates about 16) about a joint that includes a pivot axis (16; see [0023]; see figure 1; 16 defines a joint and forms a pivot axis); 
a retaining device (22; see [0024]; see figure 1) arranged between the upper part (12) and the lower part (14; see figure 1 that 22 extends to both 12 and 14 and is therefore construed to be arranged between 12 and 14), the retaining device (22) having a flexion-moment-controlled design (see [0027] in reference to a user moving their thigh forward (see figure 1) to allow the device to move freely, when a user moves their thigh forward, the user’s lower leg consequently moves in a flexion direction in response to the anterior movement, thus creating a flexion moment about 16, it is due to this fact that 22 is construed to have a flexion-moment controlled design),  and arrests flexion movement of the lower part (14) relative to the upper part (12; see [0028] in reference to the increased, and locked resistance of the knee joint, thus arresting flexion movement of the knee joint) and, when a predetermined flexion moment about the pivot axis (16) is exceeded, releases the lower part (14) for flexion movement relative to the upper part (12; as stated above a user moving their thigh in an anterior direction releasing the lock created by 22, this anterior movement consequently creates a flexion moment about the pivot axis, and as such a predetermined flexion moment (caused by the user’s thigh moving in an anterior direction) releases 14 for flexion movement relative to 12);
wherein the joint (16) of the orthopedic joint device (10) is designed in the form of an orthotic or prosthetic knee joint, an orthotic or prosthetic elbow joint, or an orthotic or prosthetic wrist joint (10 is designed as a prosthetic knee joint; see figure 1).

    PNG
    media_image1.png
    730
    831
    media_image1.png
    Greyscale

	Hikichi does not disclose wherein the retaining device having at least one of a magnetic coupling and a suction-cup coupling. 
	However, Pusch discloses an analogous orthopedic joint device (58; see [0071]; see figure 5); comprising an upper part (60; see [0071]; see figure 1); a lower part (66; see [0071]; see figure 5); an analogous pivot axis (72; see [0071]; see figure 5); and an analogous retaining device (10; see [0058]; see figure 1a; retaining device as seen in figure 1a is a hydraulic arresting unit which functions similarly if not the same to the retaining device of Hikichi), wherein the retaining device (10) having at least one of a magnetic coupling (electromagnet 56 and valve ball 34; see [0068]; see figure 4a) for the purpose of providing a fail-safe mechanism which ensures that in the failure of the retaining device, damping is increased abruptly, thus ensuring the stability of the joint (see [0014]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retaining device as disclosed by Hikichi by including the magnetic coupling as taught by Pusch in order to have provided an improved retaining device that would add the benefit of providing a fail-safe mechanism which ensures that in the failure of the retaining device, damping is increased abruptly, thus ensuring the stability of the joint (see [0014]).
In regards to claim 6, Hikichi as now modified by Pusch discloses the invention as discussed above.
Hikichi further discloses wherein the retaining device (22) is designed in the form of a force-fitting or form-fitting retaining device (22 is construed to be a form-fitting retaining device as evidenced by Applicant’s specification defining a form-fitting retaining device as “a hydraulic unit” (see Applicant’s specification [0005] lines 9-19), therefore, 22 being a hydraulic unit is construed to be a form fitting retaining device). 
In regards to claim 7, Hikichi as now modified by Pusch discloses the invention as discussed above.
Hikichi further discloses wherein a retaining force exerted by the retaining device (22) is adjustable (the retaining force exerted by 22 is adjustable via a user’s thigh movement; see [0027-0028]). 
In regards to claim 8, Hikichi as now modified by Pusch discloses the invention as discussed above.
Hikichi further discloses wherein the upper part (12) is mounted in a displaceable manner in relation to the lower part (14; 12 being able to move relative to 14 via 16, is a displaceable manner).
In regards to claim 9, Hikichi as now modified by Pusch discloses the invention as discussed above.
Hikichi as now modified by Pusch does not disclose a displacement-counteracting spring element arranged between the upper part and the lower part.
However, Pusch further teaches a displacement-counteracting spring element (100; see [0082]; see figure 10a) arranged between the upper part (60) and the lower part (66; 100 is arranged between the proximal thigh end 62 of 60, and the distal lower leg end 70 of 66; therefore 100 is construed to be “between the upper part and the lower part”) for the purpose of utilizing the spring such that it may generate a sensor signal for switching a valve (of the retaining device), generating a direct mechanical switching of the valve (of the retaining device), or causing a slight damping of the tread (see [0082]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the retaining device as disclosed by Hikichi as now modified by Pusch and to have added the displacement-counteracting spring element as further taught by Pusch in order to have provided an improved retaining device that would add the benefit of utilizing the spring such that it may generate a sensor signal for switching a valve (of the retaining device), generating a direct mechanical switching of the valve (of the retaining device), or causing a slight damping of the tread (see [0082]) thereby giving the user the highest feeling of safety when using the device (see [0082]).
In regards to claim 13, Hikichi as now modified by Pusch discloses the invention as discussed above.
Hikichi further discloses wherein the retaining device (22) has, or forms, a sensorless-operation release mechanism (see [0023-0028] in reference to the operation of 10, not referencing a single sensor, and instead the releasing of 22 being attributed to a user moving their thigh in an anterior direction displacing the linkage mechanism (44)).
In regards to claim 14, Hikichi discloses an orthopedic joint device (10; see [0023]; see figure 1), comprising:  
an upper part (12; see [0023]; see figure 1) having upper connection members (20; see [0023]; see figure 1) to secure the upper part (12) to a patient (20 being configured to receive a stump of a user is construed to secure 40 to a patient); 
a lower part (14; see [0023]; see figure 1) pivotally connected to the upper part (12) at a joint (16; see [0023]; see figure 1; 16 defines a joint and forms a pivot axis, for 12 to pivot relative to 14); 
a retaining device (22; see [0024]; see figure 1) arranged between the upper part (12) and the lower part (14; see figure 1 that 22 extends to both 12 and 14 and is therefore construed to be arranged between 12 and 14), the retaining device (22) having a flexion-moment-controlled design (see [0027] in reference to a user moving their thigh forward (see figure 1) to allow the device to move freely, when a user moves their thigh forward, the user’s lower leg consequently moves in a flexion direction in response to the anterior movement, thus creating a flexion moment about 16, it is due to this fact that 22 is construed to have a flexion-moment controlled design) that stops flexion movement of the lower part (14) relative to the upper part (12; see [0028] in reference to the increased, and locked resistance of the knee joint, thus stopping flexion movement of the knee joint) and, when a predetermined flexion moment in the joint (16) is exceeded, releases the lower part (14) for flexion movement relative to the upper part (12; as stated above a user moving their thigh in an anterior direction releasing the lock created by 22, this anterior movement consequently creates a flexion moment about the pivot axis, and as such a predetermined flexion moment (caused by the user’s thigh moving in an anterior direction) releases 14 for flexion movement relative to 12); 
wherein the joint (16) of the orthopedic joint device (10) is designed in the form of an orthotic or prosthetic knee joint, an orthotic or prosthetic elbow joint, or an orthotic or prosthetic wrist joint (10 is designed as a prosthetic knee joint; see figure 1).
Hikichi does not disclose wherein the retaining device having at least one of a magnetic coupling and a suction-cup coupling. 
	However, Pusch discloses an analogous orthopedic joint device (58; see [0071]; see figure 5); comprising an upper part (60; see [0071]; see figure 1); a lower part (66; see [0071]; see figure 5); an analogous pivot axis (72; see [0071]; see figure 5); and an analogous retaining device (10; see [0058]; see figure 1a; retaining device as seen in figure 1a is a hydraulic arresting unit which functions similarly if not the same to the retaining device of Hikichi), wherein the retaining device (10) having at least one of a magnetic coupling (electromagnet 56 and valve ball 34; see [0068]; see figure 4a) for the purpose of providing a fail-safe mechanism which ensures that in the failure of the retaining device, damping is increased abruptly, thus ensuring the stability of the joint (see [0014]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retaining device as disclosed by Hikichi by including the magnetic coupling as taught by Pusch in order to have provided an improved retaining device that would add the benefit of providing a fail-safe mechanism which ensures that in the failure of the retaining device, damping is increased abruptly, thus ensuring the stability of the joint (see [0014]).
In regards to claim 19, Hikichi as now modified by Pusch discloses the invention as discussed above.
Hikichi further discloses wherein the retaining device (22) is designed in the form of a force-fitting or form-fitting retaining device (22 is construed to be a form-fitting retaining device as evidenced by Applicant’s specification defining a form-fitting retaining device as “a hydraulic unit” (see Applicant’s specification [0005] lines 9-19), therefore, 22 being a hydraulic unit is construed to be a form fitting retaining device). 
In regards to claim 20, Hikichi as now modified by Pusch discloses the invention as discussed above.
Hikichi further discloses wherein a retaining force exerted by the retaining device (22) is adjustable (the retaining force exerted by 22 is adjustable via a user’s thigh movement; see [0027-0028]). 
In regards to claim 21, Hikichi as now modified by Pusch discloses the invention as discussed above.           
Hikichi further discloses wherein the upper part (12) is mounted in a displaceable manner in relation to the lower part (14; 12 being able to move relative to 14 via 16, is a displaceable manner).
Claims 2-5, 12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikichi (US 2005/0015156 A1) in view of Pusch et al. (US 2010/0191347 A1) as applied to claims 1, 6-9, 13-14, and 19-21 above, and further in view of Barclay (US 3,976,057).
In regards to claim 2, Hikichi as now modified by Pusch discloses the invention as discussed above.
Hikichi as now modified by Pusch does not disclose a damper device arranged between the upper part and the lower part and damps a flexion movement and/or extension movement of the lower part relative to the upper part. 
However, Barclay teaches an analogous orthopedic joint device (apparatus; see [Col 2 ln 50-68]; see figure 1) comprising an analogous upper part (18; see [Col 3 ln 3-27]; see figure 1), an analogous lower part (19; see [Col 3 ln 3-27]; see figure 1), an analogous hydraulic arresting unit (30; see [Col 4 ln 19-33]; see figure 1); further comprising a damper device (34; see [Col 3 ln 45-55]; see figure 2) arranged between the upper part (18) and the lower part (19) and damps a flexion movement and/or extension movement of the lower part (19) relative to the upper part (18; see [Abstract] in reference to presenting resistance to flexion and extension, construed to be damping) for the purpose of providing fluid resistance means between the upper and lower parts (see [Col 1 ln 61-68]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the orthopedic joint device as disclosed by Hikichi as now modified by Pusch and to have added the damper device as taught by Barclay in order to have provided an improved orthopedic joint device that would add the benefit of providing fluid resistance means between the upper and lower parts (see [Col 1 ln 61-68]) thereby increasing the resistive and supportive capabilities of the device.
In regards to claim 3, Hikichi as now modified by Pusch and Barclay discloses the invention as discussed above.
Hikichi as now modified by Pusch and Barclay does not disclose wherein the damper device is designed such that it can be switched between a high damping resistance and a low damping resistance.
However Barclay further teaches wherein the damper device (34) is designed such that it can be switched between a high damping resistance and a low damping resistance (see [Col 5 ln 1-20] in reference to providing the desired resistance, construed to be switching between high and lower resistance as desired) for the purpose of providing the desired amount of resistance to the joint (see [Col 5 ln 1-20]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the damper device as disclosed by Hikichi as now modified by Pusch and Barclay and to have added the ability to modify the damping resistance of the damper device between a high and low damping resistance as further taught by Barclay in order to have provided an improved damper device that would add the benefit of allowing a user to select the desired amount of resistance to the joint (see [Col 5 ln 1-20]). 
In regards to claim 4, Hikichi as now modified by Pusch and Barclay discloses the invention as discussed above.
	Hikichi as now modified by Pusch and Barclay does not disclose wherein the damper device is assigned an axial-force-dependent switching device which, when an axial force acting on the lower part drops below a certain value, enables the reduced damping resistance.
	However, Pusch further teaches an analogous hydraulic unit (10; see [0058]; see figure 1a) which is construed to be analogous to the damper device as disclosed Barclay due to the hydraulic unit of Pusch providing an analogous damping force; see [0082]); wherein the damper device (10 as stated above is equated to the damper device) is assigned an axial-force-dependent switching device (25; see [0084] in reference to a mechanical switching of the valve) which, when an axial force acting on the lower part drops below a certain value, enables the reduced damping resistance (see [0082] and [0084] in reference to increasing/decreasing the resistance in response to axial forces) for the purpose of giving a patient the highest possible feeling of safety without a complicated mechanical unlocking of the knee joint having to be carried out in the relieved state (see [0082]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the damper device as disclosed by Hikichi as now modified by Pusch and Barclay and to have added the switching device as further taught by Pusch in order to have provided an improved damper device that would add the benefit of giving a patient the highest possible feeling of safety without a complicated mechanical unlocking of the knee joint having to be carried out in the relieved state (see [0082]).
	In regards to claim 5, Hikichi as now modified by Pusch and Barclay discloses the invention as discussed above.
	Hikichi as now modified by Pusch and Barclay does not disclose wherein the damper device is assigned a mechanical switch or a sensor controlled switch provided with an actuator.
	However, Barclay further teaches wherein the damper device (34) is assigned a mechanical switch (50; see [Col 4 ln 19-33]; 50 controls the passage of airflow and as such switches the air pressure between a high and low setting, therefore 50 is construed to be a mechanical switch) or a sensor controlled switch provided with an actuator, for the purpose of regulating the pressure in order to prevent any possibility of physical harm to the user, and assuring reliability and proper functioning of the system (see [Col 6 ln 1-11]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the damper device as disclosed by Hikichi as now modified by Pusch and Barclay and to have added the mechanical switch as further taught by Barclay in order to have provided an improved damper device that would add the benefit of regulating the pressure in order to prevent any possibility of physical harm to the user, and assuring reliability and proper functioning of the system (see [Col 6 ln 1-11]).
In regards to claim 12, Hikichi as now modified by Pusch discloses the invention as discussed above.
Hikichi as now modified by Pusch does not disclose a separate hydraulic damper arranged between the upper part and the lower part. 
However, Barclay teaches an analogous orthopedic joint device (apparatus; see [Col 2 ln 50-68]; see figure 1) comprising an analogous upper part (18; see [Col 3 ln 3-27]; see figure 1), an analogous lower part (19; see [Col 3 ln 3-27]; see figure 1), an analogous hydraulic arresting unit (30; see [Col 4 ln 19-33]; see figure 1); further comprising a separate hydraulic damper device (34; see [Col 3 ln 45-55]; see figure 2) arranged between the upper part (18) and the lower part (19) for the purpose of providing fluid resistance means between the upper and lower parts (see [Col 1 ln 61-68]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the orthopedic joint device as disclosed by Hikichi as now modified by Pusch and to have added the separate damper device as taught by Barclay in order to have provided an improved orthopedic joint device that would add the benefit of providing fluid resistance means between the upper and lower parts (see [Col 1 ln 61-68]) thereby increasing the resistive and supportive capabilities of the device.
In regards to claim 15, Hikichi as now modified by Pusch discloses the invention as discussed above.
Hikichi as now modified by Pusch does not disclose a damper device arranged between the upper part and the lower part and damps a flexion movement and/or extension movement of the lower part relative to the upper part. 
However, Barclay teaches an analogous orthopedic joint device (apparatus; see [Col 2 ln 50-68]; see figure 1) comprising an analogous upper part (18; see [Col 3 ln 3-27]; see figure 1), an analogous lower part (19; see [Col 3 ln 3-27]; see figure 1), an analogous hydraulic arresting unit (30; see [Col 4 ln 19-33]; see figure 1); further comprising a damper device (34; see [Col 3 ln 45-55]; see figure 2) arranged between the upper part (18) and the lower part (19) and damps a flexion movement and/or extension movement of the lower part (19) relative to the upper part (18; see [Abstract] in reference to presenting resistance to flexion and extension, construed to be damping) for the purpose of providing fluid resistance means between the upper and lower parts (see [Col 1 ln 61-68]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the orthopedic joint device as disclosed by Hikichi as now modified by Pusch and to have added the damper device as taught by Barclay in order to have provided an improved orthopedic joint device that would add the benefit of providing fluid resistance means between the upper and lower parts (see [Col 1 ln 61-68]) thereby increasing the resistive and supportive capabilities of the device.
In regards to claim 16, Hikichi as now modified by Pusch and Barclay discloses the invention as discussed above.
Hikichi as now modified by Pusch and Barclay does not disclose wherein the damper device is designed such that it can be switched between a high damping resistance and a low damping resistance.
However Barclay further teaches wherein the damper device (34) is designed such that it can be switched between a high damping resistance and a low damping resistance (see [Col 5 ln 1-20] in reference to providing the desired resistance, construed to be switching between high and lower resistance as desired) for the purpose of providing the desired amount of resistance to the joint (see [Col 5 ln 1-20]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the damper device as disclosed by Hikichi as now modified by Pusch and Barclay and to have added the ability to modify the damping resistance of the damper device between a high and low damping resistance as further taught by Barclay in order to have provided an improved damper device that would add the benefit of allowing a user to select the desired amount of resistance to the joint (see [Col 5 ln 1-20]). 
In regards to claim 17, Hikichi as now modified by Pusch and Barclay discloses the invention as discussed above.
	Hikichi as now modified by Pusch and Barclay does not disclose wherein the damper device is assigned an axial-force-dependent switching device which, when an axial force acting on the lower part drops below a certain value, enables the reduced damping resistance.
	However, Pusch further teaches an analogous hydraulic unit (10; see [0058]; see figure 1a) which is construed to be analogous to the damper device as taught by Barclay due to the hydraulic unit of Pusch providing an analogous damping force (see [0082]); wherein the damper device (10 as stated above is equated to the damper device) is assigned an axial-force-dependent switching device (25; see [0084] in reference to a mechanical switching of the valve) which, when an axial force acting on the lower part drops below a certain value, enables the reduced damping resistance (see [0082] and [0084] in reference to increasing/decreasing the resistance in response to axial forces) for the purpose of giving a patient the highest possible feeling of safety without a complicated mechanical unlocking of the knee joint having to be carried out in the relieved state (see [0082]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the damper device as disclosed by Hikichi as now modified by Pusch and Barclay and to have added the switching device as further taught by Pusch in order to have provided an improved damper device that would add the benefit of giving a patient the highest possible feeling of safety without a complicated mechanical unlocking of the knee joint having to be carried out in the relieved state (see [0082]).
In regards to claim 18, Hikichi as now modified by Pusch and Barclay discloses the invention as discussed above.
Hikichi as now modified by Pusch and Barclay does not disclose wherein the damper device is assigned a mechanical switch or sensor-controlled switch provided with an actuator.
However Barclay further teaches wherein the damper device (34) is assigned a mechanical switch (50; 50 controls the passage of airflow and as such, switched the air pressure between high or low resistance, as such, 50 is construed to be a switch; see [Col 4 ln 19-33]) or a sensor-controlled switch with an actuator for the purpose of regulating the pressure (of the damper) in order to prevent any possibility of physical harm to the user, and assuring reliability and proper functioning of the system (see [Col 6 ln 1-11]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the damper device as disclosed by Hikichi as now modified by Pusch and Barclay and to have added the mechanical switch as further taught by Barclay in order to have provided an improved damper device that would add the benefit of preventing any possibility of physical harm to the user, and assuring reliability and proper functioning of the system (see [Col 6 ln 1-11]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Sandahl et al. (US 2018/0055659 A1) discloses a joint device (1; see [0043]; see figure 1a) comprising a retaining device (5; see [0043]; see figure 1a) which utilizes a suction-cup coupling (23; see [0047]; see figures 1a and 1b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786  

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786